 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CENTER FOR INDEPENDENCE OF THE DISABLED, :
NEW YORK, a nonprofit organization, BROOKLYN — :
CENTER FOR INDEPENDENCE OF THE DISABLED, :
a nonprofit organization, BRONX INDEPENDENT
LIVING SERVICES, a nonprofit organization;
HARLEM INDEPENDENT LIVING CENTER, a
nonprofit organization; DISABLED IN ACTION OF
METROPOLITAN NEW YORK, a nonprofit
organization, NEW YORK STATEWIDE SENIOR :
ACTION COUNCIL, a nonprofit organization; SASHA :
BLAIR-GOLDENSORHN, an individual; CHRIS
PANGILINAN, an individual; DUSTIN JONES, an
individual, on behalf of themselves and all others
similarly situated,

 

 

MEMORANDUM DECISION

 

AND ORDER

Plaintiffs, ; 17 Civ. 2990 (GBD)

-against-

METROPOLITAN TRANSPORTATION

AUTHORITY, a public benefit corporation;
VERONIQUE HAKIM, in her official capacity as

interim executive director of the Metropolitan :
Transportation Authority, NEW YORK CITY TRANSIT :
AUTHORITY, a public benefit corporation, DARRYL

C. IRICK, in his official capacity as acting president of
the New York City Transit Authority,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs, comprised of a group of both individuals and non-profit groups, bring a class-
action lawsuit against the Metropolitan Transportation Authority (the “MTA”), Veronique Hakim,
in her official capacity as interim executive director of the MTA, New York City Transit Authority
(the “NYCTA”), and Darryl C. Irick, in his official capacity as acting President of the NYCTA

(collectively, “Defendants”) for violations of the Americans with Disabilities Act “ADA”),

 

 
 

42 U.S.C. § 12131, et seq., the Rehabilitation Act (“RA”), 29 U.S.C. § 794, and the New York
City Human Rights Law ““NYCHRL”), N.Y.C. Admin. Code § 8-101 ef seg., seeking injunctive
and declaratory relief and attorneys’ fees. Specifically, Plaintiffs claim that Defendants have
engaged in “systemic, discriminatory exclusion” of individuals with disabilities because
Defendants “fail to maintain the already limited number of elevators in the subway system.”
(Compl., ECF No. 1, at § 1.)

Pending before this Court are the parties’ cross-motions for summary judgment, (see
Notice of Mot. for Partial Summ. J., ECF No. 142; Transit Defs’ Notice of Mot. for Summ. J.,
ECF No. 157), as well as the parties’ cross-motions in limine to exclude their opponents’ experts,
(see Notice of Mot. to Exclude Expert Test. of Dennis W. Olson, ECF No. 151; Defs.’ Notice of
Mot. to Preclude Pls.’ Experts, ECF No. 153). Plaintiffs’ motion for partial summary judgment is
DENIED. Defendants’ motion for summary judgment is GRANTED. Additionally, both parties’
motions in limine, (ECF Nos. 151, 153), are denied.

I. FACTUAL BACKGROUND

Plaintiffs represent a class of “all persons who use or seek to use the [NYC Subway], and
have a disability that requires them to use an elevator to access the subway system.” (Stipulation
and Order Certifying Class, ECF No. 63, at 3.) Plaintiffs claim that although the NYC Subway is
“the largest and most traveled subway system in the country,” it is inaccessible to people with
mobility disabilities due to “frequent and continuous elevator outages, poor maintenance and
inspection of elevators, and lack of notice or alternative accommodations during outages.”
(Compl. at §§} 73, 159.) Additionally, Plaintiffs claim that of the limited number of elevators,
Defendants fail to appropriately maintain the elevators so that they operate in a “functional

condition.” (d. at § 76.) Specifically, Plaintiffs emphasize the number of elevator outages per

 

 
 

 

day, how long those outages last, and the general condition and cleanliness of the elevators when
they are in working order. (/d. at {9 76—79, 85.) Plaintiffs assert that the members of the class
have faced extreme hardships due to the condition and status of the elevators, and that in order to
remedy this situation, Defendants should implement system-wide policies to better inform the
public of elevator outages and publicize information about alternative routes for those with
mobility issues. They also contend that Defendants need to ensure that staff is properly trained to
serve riders who require assistance with mobility, and provide emergency procedures for
individuals with mobility issues that are stranded during any outages. (Ud. at § 81.) Moreover,
Plaintiffs claim that New York City’s alternative service specifically targeted at individuals with
mobility issues, Access-A-Ride, is “unreliable, subject to long delays and missed pickups,” and
requires 24 hours’ advance notice, which makes it impractical for individuals who need to travel
through “rapid, convenient” means. (/d. at { 91.)

To support their respective positions, the parties each rely upon various expert reports, with
their focus on their own individual leading expert’s analysis—that is, the survey and report by
David R. Rishel on behalf of Plaintiffs, (see Decl. of Ira J. Lipton in Supp. of Transit Defs.’ Mot.

to Preclude Pls.’ Experts (“Lipton Decl.”), Ex. 3 (“Corrected Rishel Report”), ECF No. 154-3),!

 

' David R. Rishel, the Principal of Delta Services Group, Inc., consulted with Dr. Ross Koppel (who in turn
consulted with Mr. Joel Telles) and Mr. David Mirch “to conduct an objective evaluation of the [NYC
Subway]’s elevators during the spring of 2018,” which was “intended to measure the rate of elevator
outages and to assess their maintained condition.” (Corrected Rishel Report at 6.) Rishel and his team
conducted two separate assessments: (1) an “unannounced survey of elevators,” which took account of their
operability and general condition, and (2) an inspection of a “select group” of the elevators to appraise their
condition and then to check the available maintenance records in order to assess the adequacy of their
maintenance. (See id. at 7.) Rishel concluded that of the elevators he and his team encountered, they were
out of service 5.1% of the time, and that 20.8% of those outages were not reported by the MTA, that
passengers were “likely to encounter elevators with deficiencies 51.2% of the time,” a statistic which he
called “unusually high,” and that none of the elevators were “well maintained,” as they had “significant
deficiencies with major operating components.” (/d. at 45.)

 
 

and the analysis and report by Dr. Alan J. Salzberg on behalf of Defendants, (see id, Ex. 4
(“Salzberg Report”), ECF No. 154-4).? Both parties also provided expert reports and rebuttals to
further support their claims.’
Wl. LEGAL STANDARDS
A. Motions in Limine.

The admissibility of expert testimony is governed by Rule 702 of the Federal Rules of
Evidence, which requires the district court to “ensur[e] that an expert’s testimony both rests on a
reliable foundation and is relevant to the task at hand.” 2 NK. by Bruestle-Kumra y. Abbott Labs.,
731 F. App’x 24, 26 (2d Cir. 2018) (quoting Daubert y. Merrell Dow Pharm., Inc., 509 U.S. 579,
597 (1993)). In assessing whether expert testimony is reliable, “the district court should consider

the indicia of reliability identified in Rule 702, namely, (1) that the testimony is grounded on

 

* Dr. Alan J. Salzberg reviewed elevator “outage” information, which he received from Defendant NYCTA,
and provided his own expert report based on that data. (See Salzberg Report.) After reviewing this data,
he calculated the availability of the elevators through equations based on different metrics, e.g., the time
that the elevator was in active service, the availability of each accessible stop and station, etc. (See id. at
3-6, 15-16.) With regard to the availability of stations and elevators, Salzberg found that the median
availability of NYC Subway elevators is 98.0%, which increases to 98.7% during “daytime weekday
hours,” which he defines as between the hours of 6:00 a.m. and 10:00 p.m. (Ud. at 6, 11.) With respect to
accessible subway stops, the median availability is 96.4%, which increases to 97.5% during daytime
weekday hours. (/d. at 15-16.) The median availability of accessible stations was 98.5%, which increases
to 99.2% during daytime weekday hours. (/d. at 16-17.) Additionally, Salzberg found that the median
number of hours for which an elevator outage lasts is just over three hours, and the median response time
is less than one hour, with approximately 95% of repairs completed in less than 24 hours. (/d. at 18.)
Finally, other than those elevators that are removed from service to “major rehabilitations,” Salzberg found
that 20% of the time elevators are out of service, it is pursuant to pre-planned closures, targeted at
“preventive maintenance or planned inspections,” and the large majority of these outages—indeed, 97%—
are completed between 10:00 p.m. and 6:00 a.m. or on the weekends, i.e., not during “daytime weekday
hours.” (Cd. at 3.)

3 For example, Plaintiffs provided reports and/or rebuttals by Mr. Rishel and Dr. Koppel, (See, e.g., Lipton
Decl., Ex. 6 (“Rishel and Koppel Rebuttal’), ECF No. 154-6), Mr. Andrew D. Schwarz, (see id., Ex. 10
(“Schwarz Report”), ECF No. 154-10, at 9 2), Dr. Stephen Fielding, (see id, Ex. 8 (“Fielding Report’),
ECF No. 154-8), and Mr. Richard Stern, (see id., Ex. 9 (“Stern Report”), ECF No. 154-9, at 3-4, 6-7).
Defendants provided reports and/or rebuttals by Dr. Salzberg, (see id., Ex. 5, 7, ECF Nos. 154-5, 154-7),
and Mr. Dennis W. Olson, (see Decl. of Michelle Caiola in Supp. of Pls.’ Mot. for Partial Summ. J. and
Pls.’ Mot. to Exclude Expert Test. Of Dennis W. Olson, Ex. 49 (“Olson Report”), ECF No. 163-54).

4

 

 

 
 

sufficient facts or data, (2) that the testimony ‘is the product of reliable principles and methods,’
and (3) that ‘the witness has applied the principles and methods reliably to the facts of the case.’”
Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 265 (2d Cir. 2002) (quoting Fed. R.
Evid. 702). However, courts may also consider other factors, as “the inquiry into the reliability of
expert testimony under Rule 702 is a ‘flexible one,’” United States v. Williams, 506 F.3d 151, 160
(2d Cir. 2007) (quoting Daubert, 509 U.S. at 594), that “must be tied to the facts of a particular
case.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999).

B. Motions for Summary Judgment.

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of
fact is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.’” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is material when “it ‘might affect the
outcome of the suit under the governing law.’” Gayle, 313 F.3d at 682 (quoting Anderson, 477
USS. at 248).

The party seeking summary judgment has the burden of demonstrating that no genuine
issue of material fact exists. See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir.
2002). In turn, to defeat a motion for summary judgment, the opposing party must raise a genuine
issue of material fact. To do so, it “must do more than simply show that there is some metaphysical
doubt as to the material facts,” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (quoting
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it “may not rely
on conclusory allegations or unsubstantiated speculation.” Fujitsu Lid. v. Fed. Express Corp., 247
F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)).

Rather, the opposing party must produce admissible evidence that supports its pleadings. See First
5

 

 
 

Nat’l Bank of Ariz. v. Cities Sery. Co., 391 U.S. 253, 289-90 (1968). In this regard, “[t]he ‘mere
existence of a scintilla of evidence’ supporting the non-movant’s case is also insufficient to defeat
summary judgment.” Niagara Mohawk Power Corp. v. Jones Chem., Inc., 315 F.3d 171, 175 (2d
Cir. 2003) (quoting Anderson, 477 U.S. at 252).

In determining whether a genuine issue of material fact exists, the court must construe the
evidence in the light most favorable to the opposing party and draw all inferences in that party’s
favor. See Niagara, 315 F.3d at 175. However, “a court must not weigh the evidence, or assess
the credibility of witnesses, or resolve issues of fact.” Victory v. Pataki, 814 F.3d 47, 59 (2d Cir.
2016) (internal citations omitted). Summary judgment is therefore “improper if there is any
evidence in the record that could reasonably support a jury’s verdict for the non-moving party.”
Marvel, 310 F.3d at 286.

The standard for cross-motions for summary judgment is the same: a court will “evaluate
each party’s motion on its own merits, taking care in each instance to draw all reasonable
inferences against the party whose motion is under consideration.” Byrne v. Rutledge, 623 F.3d
46, 53 (2d Cir. 2010) (quoting Hotel Emps. & Rest. Emps. Union v. City of N.Y. Dep’t of Parks &
Recreation, 311 F.3d 534, 543 (2d Cir. 2002)).

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT IS DENIED AND
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT IS GRANTED*

At the core of their arguments, there are no genuine issues of material fact raised between
the parties. Indeed, even considering the parties’ differing expert analysis and findings, and

because those determinations make no meaningful difference to the outcome of this dispute, they

 

* Because this Court finds that the evidence offered by each of that parties’ experts would not affect this
Court’s analysis or determinations as to the parties’ cross-motions for summary judgment, this Court denies
both parties’ motions in limine to exclude their testimony.

 

 

 
 

are not “material.” The issue before this Court, therefore, as raised in both parties’ motions, is
whether Plaintiffs can rely upon the undisputed facts in the record to support a claim that
Defendants violated the ADA, RA, or NYCHRL.

A. Claims Under the ADA and RA.

Title IH] of the ADA requires that “no qualified individual with a disability shall, by reason
of such disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any such
entity.” 42 U.S.C. § 12132. Section 504 of the RA requires that “[n]o otherwise qualified
individual with a disability .. . shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any program or
activity receiving Federal financial assistance ....” 29 U.S.C. § 794(a). Because the standards
under both statutes are generally the same and the subtle distinctions between the statutes are not
implicated in this case, “[courts] treat claims under the two statutes identically.” Henrietta D. v.
Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003).

Congress passed the ADA to provide “‘a clear and comprehensive national mandate for the
elimination of discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(1). In
order to establish a violation under the ADA, Plaintiffs must demonstrate that (1) they are
“qualified individuals” with a disability; (2) Defendants are subject to the ADA; and (3) Plaintiffs
were denied the opportunity to participate in or benefit from defendants’ services, programs, or
activities, or were otherwise discriminated against by Defendants, by reason of Plaintiffs’
disabilities. Henrietta D., 331 F.3d at 272; See Doe v. Pfrommer, 148 F.3d 73, 82 (2d Cir.1998).

The parties do not dispute that Plaintiffs qualify for protection under the ADA or that
Defendants’ activities are subject to Title If under the ADA. Therefore, this Court need consider

only whether Defendants have discriminated against Plaintiffs in violation of subtitle A of Title IT.

7

 

 

 
 

The Second Circuit in Henrietta D. v. Bloomberg explained that in examining whether a party has
sufficiently alleged a claim of discrimination under the ADA, “the relevant inquiry is not whether
the benefits available to persons with disabilities and to others are actually equal, but whether
individuals with disabilities have ‘meaningful access’ to the benefit that the grantee offers.”
331 F.3d at 273 (citing Alexander v. Choate, 469 U.S. 287, 301 (1985)). Despite relying upon
Henrietta D. throughout their moving papers, Plaintiffs argue, in what appears to completely
disregard the Second Circuit’s findings in that case, that “[pJartial or impeded access is not
sufficiently meaningful access.” (Pls. Mem. of Law in Opp’n to Defs.’ Mot. for Summ. J (“Pls.’
Mem. in Opp’n”), ECF No. 174, at 15; see also Pls.” Mem. of Law in Supp. of Pls.’ Mot. for Partial
Summ. J. (“Pls.” Mem. in Supp.”), ECF No. 143, at 22.) Plaintiffs assert this as a bright-line rule,
yet, Henrietta D. stands for the principle that a Court’s analysis should not focus on a comparison
of what is offered to a protected and non-protected individual, i.e., whether the protected individual
receives only “partial” access as compared to others, but solely on whether the individual with a
disability is provided with “meaningful access.” See Henrietta D., 331 F.3d at 273.

Moreover, the ADA does not require any specific or definitive procedures, a point which
Defendants repeat throughout their moving papers both in support of their argument and in
opposition to Plaintiffs’ argument. (See Transit Defs.” Mem. of Law in Supp. of Their Mot. for
Summ. J. (“Defs.” Mem. in Supp.”), ECF No. 162, at 15-16; Mem. in Opp’n to Pls.’ Mot. for
Summ. J. (“Defs.’ Mem. in Opp’n”), ECF No. 171, at 7-8.) Defendants further note that there is
“no standard for a system-wide elevator availability in the . . . implementing regulations from the
U.S. Department of Transportation,” and in fact, “those regulations expressly contemplate that the
elevators will go out of service.” (Defs.’ Mem. in Opp’n at 8; see also Defs.” Mem. in Supp. at

15-16.) Plaintiffs lose sight of this fact, focusing their claims on whether NYCTA’s elevators are

 

 

 
 

adequately maintained or replaced to the extent that they would like, instead of whether Plaintiffs
are receiving “meaningful access” to the NYC Subway.

Indeed, Plaintiffs rely upon individual class members’ personal anecdotes of situations
where they had issues with NYC Subway elevators, (see Pls.” Mem. in Supp. at 15-16; see also
Pls. Mem. in Opp’n at 13; Tr. of Oral Arg. dated Oct. 24, 2019 (“Oral Argument Tr.”), ECF No.
191, at 4:6-5:2, 22:9-11; Compl. at §§ 94-121), their expert’s survey of unavailable elevators and
elevators with deficiencies, (see Corrected Rishel Report at 45), and the assertion that “80 percent
of [Defendants’] planned preventative maintenance doesn’t happen,” (Oral Argument Tr. 10:46).
Plaintiffs, however, do not, and cannot, describe what more is required of Defendants in order to
comply with the ADA, other than to say that things should be better. (See, e.g., Oral Argument
Tr. at 11:13-12:20 (explaining that it is “difficult to know in some cases” where Defendants will
have “crossed the line”’).)

Plaintiffs, therefore, do not proffer evidence that there is a “systemic failure” by Defendants
to provide individuals with mobility issues with “meaningful access” to the NYC Subway. See,
e.g., Disabled in Action v. Board of Elections in City of New York, 752 F.3d 189, 198 (2d Cir.
2014) (holding that the proper analysis in considering an ADA claim is whether there was a
“systemic failure to provide meaningful access to individuals with disabilities”). In fact, Plaintiffs
wholly reject the notion that this Court should rely upon any statistics, arguing that statistics are
misplaced because “the law does not set forth some overall fixed percentage of elevator availability
sufficient to demonstrate compliance.” (Pls.’ Mem. in Opp’n at 18.) Plaintiffs instead ask this
Court to rely upon only their statements that the elevators could be better and the individual class

members’ personal experiences.

 

 

 
 

Plaintiffs also heavily relying upon a case from the Northern District of California. (/d. at
18-19 (citing Cupolo v. Bay Area Rapid Transit, 5 F. Supp. 2d 1078 (N.D. Cal. 1997).) Plaintiffs’
reliance on this case 1s misplaced because the facts in Cupolo were extremely different from those
that Plaintiffs assert here. Although in Cupolo, the Court found that despite a seemingly high
system-wide elevator availability, the defendants had not provided plaintiffs with “meaningful
access” to their transit system. The plaintiffs in that case provided evidence of severe concerns
about elevators, such as the risk of their “catastrophic failure,” and the fact that there were 76
entrapments in the elevators over a period of only 14 months. Indeed, that Court’s finding that
those facts presented a situation where individuals were denied “meaningful access” is not
analogous, because Plaintiffs do not assert that the same level of severity is present here. The
issues to which Plaintiffs point include anecdotal evidence of delays, class members’ reliance on
others to travel within the stations, and experiencing some delays because they are “not... able
to call for help while stuck inside elevators thanks to accessible features’ inoperability.” (See Pls.’
Mem. in Supp. at 22; see also Oral Argument Tr. at 4:6-5:2.) Indeed, Plaintiffs do not provide
similar statistics of entrapments or other incidents similarly severe. This Court does not, in any
way, mean to diminish these genuine concerns. Indeed, they are extremely troublesome.
Defendants can and should do a better job of addressing these issues expeditiously. However,
finding that Plaintiffs’ concerns may be valid does not necessarily equate to a violation of the
ADA.

Plaintiffs also attempt to demonstrate a lack of “meaningful access” by comparing
NYCTA’s efforts in repairing Accessibility elevators, i.e., elevators that cover an entire path of
travel through a station, against its efforts in repairing Non-Accessibility elevators, i.e., elevators

which are part of paths of travel that still require passengers to take at least one flight of stairs.”

10

 

 
 

(See Pls.” Mem. in Opp’n at 1 n. 1; Pls.” Mem. in Supp. at 10-12; see also Pls.” Mem. in Supp. at
10-12 (describing the different efforts Defendants have taken in repairing each type of elevator).)
Defendants, in response, describe their decisions to focus upgrading or funding certain aspects of
the NYC Subway as an “entirely appropriate managerial determination.” In fact, they argue that
improving Non-Accessibility elevators allows NYC Subway employees to spend more time
focusing on the Accessibility elevators. (See Defs.” Mem. in Opp’n. at 10.) Plaintiffs do not deny
this, nor do they appear to consider whether there might be a legitimate reason for any differences
in how Defendants address problems with the respective elevators. Indeed, they instead appear to
argue that any difference between the two automatically indicates that Defendants do not comply
with the ADA. The evidence cannot support that theory.

Plaintiffs also argue that this Court can find that Plaintiffs were denied “meaningful access”
by considering the cleanliness of the elevators. Plaintiffs point to specific instances, for example,
where human feces were found in one of the NYC Subway elevators. (See Pls.’ Mem. in Supp.
at 10; Oral Argument Tr. at 37:3-6.) Clearly, there is some level of filth that could cause an
elevator to be “unusable,” thereby denying Plaintiffs “meaningful access.” Plaintiffs, however, do
not provide any metric by which this Court could find that Defendants have not met the ADA, or
that the issues with cleanliness to which they point are not “isolated and temporary,” as Defendants
argue. (Defs.’ Mem. in Opp’n at 12-13.) It is not feasible, and therefore cannot possibly be
required by the ADA, that the elevators operating in the NYC Subway—a 24 hour
accommodation—are clean 100% of the time. Defendants assert that their program ensures that
elevators are cleaned at least three times per day, as well as whenever an immediate need is
identified, so that even if an elevator is dirty, it is addressed within a few hours. (See Defs.” Mem.

in Supp. at 22—23; Defs.” Mem. in Opp’n at 12-13.) Plaintiffs do not deny this, but instead argue

11

 

 

 
 

simply that Defendants should be doing more. (See, e.g., Oral Argument Tr. at 37:5-6.) To be
sure, the majority of individuals in the City who have used a NYC Subway have likely found that
it is not as clean as they would hope—this Court is not disillusioned to believe that these elevators
are spotless or that the class members have not had run-ins with elevators that they find to be
unacceptable. This, however, is not the standard for finding a violation under the ADA.
Plaintiffs and Defendants both raise the issue of whether Defendants provide alternative
“reasonable accommodations.” (See Pls.” Mem. in Supp. at 23; Defs.’ Mem. in Supp. at 14.)
Plaintiffs argue that Defendants completely fail to provide reasonable alternatives by “not even
taking simple measures,” (Pls.” Mem. in Supp. at 23), Defendants, on the other hand, assert that
the options offered to passengers of, for example, re-routing to their destination or using the City’s
bus system are sufficient, relying on their argument that this Court must consider the system as a
whole, including MTA’s bus line. (Defs.’ Mem. in Supp. at 14, 16-17.) It is not clear that these
are actually “reasonable accommodations” in most caases. Instructing a passenger that if they are
unable to use the NYC Subway elevators, they should use an entirely different mode of
transportation does not seem to be an “accommodation” in the classic sense. Because Plaintiffs
have failed, however, to demonstrate that there is an issue with the NYC Subway that reaches the
level of a violation of the ADA or RA, this Court need not reach a determination as to whether

these “accommodations” are reasonable.*

 

° Additionally, of the assistance that Defendants offer protected individuals, such as re-routing options and
outage notifications, Plaintiffs state these efforts are insufficient, and also unreasonable because the MTA’s
current requirements place burdens on the class members that are “not [placed on] non-disabled
passengers.” (See Pls.” Mem. in Opp’n. at 20 (stating that disabled passengers are expected to check their
smartphones to determine whether there is an elevator outage).) But, as previously explained, the standard
is not whether these two groups are treated exactly the same; the standard is whether the efforts made by
Defendants are reasonable.

12

 

 

 
 

B. Claims Under the NYCHRL.

Plaintiffs also bring a claim under the NYCHRL. The NYCHRL provides,

It shall be an unlawful discriminatory practice for any person who is the owner,
franchisor, franchisee, lessor, lessee, proprietor, manager, superintendent, agent or
employee of any place or provider of public accommodation... Directly or
indirectly to make any declaration, publish, circulate, issue, display, post or mail
any written or printed communication, notice or advertisement, to the effect that .. .
Full and equal enjoyment, on equal terms and conditions, of any of the
accommodations, advantages, facilities and privileges of any such place or provider

of public accommodation shall be refused, withheld from or denied to any person
on account of... disability....

N.Y. City Admin Code §§ 8-107(4).

As both parties agree, (see Pls.” Mem. in Supp. at 23-25; Reply Mem. in Further Supp. of
Transit Defs.’ Mot. for Summ. J., ECF No. 187, at 9-10), a Court “must analyze NYCHRL claims
separately and independently from any federal and state law claims.” Mihalik v. Credit Agricole
Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013). Moreover, the protections afforded
under the NYCHRL are to be interpreted broadly and in favor of Plaintiffs. Jd.

As analyzed in a similar case, however, this statute protects against an entity “entirely
exclud[ing| a person with a disability from accessing a public accommodation.” Lowell v. Lyfi,
Inc., 352 F. Supp. 3d 248, 263 (S.D.N.Y. 2018). In Lowell, the Court found that Plaintiff had not
plausibly alleged a NYCHRL violation when she did not claim that she or the individuals she
represented were denied full access to the public accommodation, but instead were subject to long
wait times due to their disabilities. Jd. Indeed, as the Lowell Court stated, “There is no case law
to indicate that extended wait times for a public accommodation is a NYCHRL violation.” Jd.
The reasoning in Lowell is sound that Plaintiffs may not bring a claim under the NYCHRL against
Defendants simply on the basis of extended wait times, when they have not been denied full access

to the NYC Subway.

13

 

 
 

IV. CONCLUSION
Plaintiffs’ motion for partial summary judgment, (ECF No. 142), is DENIED. Defendants’
motion for summary judgment, (ECF No. 157), is GRANTED. The Clerk of Court is directed to
close these motions accordingly. Additionally, the Clerk of Court is directed co close Plaintiffs’

motion in limine, (ECF No. 151), and Defendants’ motion in limine, (ECF No. 153), as well.

Dated: New York, New York SO ORDERED.

March 30, 2020 Ps. b i) Oe val
‘=

Cfo B. DANIELS
ited States District Judge

 

14
